Citation Nr: 0904995	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in July 2008, with the 
Veteran sitting at the Lincoln RO, and Kathleen K. Gallagher, 
a Veterans Law Judge (VLJ), sitting in Washington, DC.  The 
VLJ was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2008) 
and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's upper back disorder did not manifest during 
service, nor has it been shown to be causally or 
etiologically related to active service.

3.  The Veteran's bilateral hearing loss is causally or 
etiologically related to active military service.


CONCLUSIONS OF LAW

1.  An upper back disorder was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).



2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the Veteran's bilateral hearing loss claim, 
because this claim is being granted in the decision below, 
there is no need to review whether VA's statutory duties to 
notify and assist are fully satisfied as any error would be 
non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, (West 2002 & Supp. 2008); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 (2008).

Turning to the Veteran's upper back disorder claim, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the Veteran in December 2007.  The letter addressed all 
required notice elements, including the relevant rating 
criteria and effective date provisions, and was sent prior to 
the initial unfavorable decision by the AOJ.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service medical records, VA 
treatment records and private treatment records pertinent to 
the years after service.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his upper back disorder claim.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because the Veteran's 
service medical records are absent for evidence of an upper 
back disorder, and his post-service medical records are 
absent for evidence of a back disorder until many years after 
the Veteran's separation from service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
The first treatment for an upper back disorder was in 1992, 
approximately 15 years after his release from active duty in 
July 1967.  In addition, there is no indication of a causal 
connection between this diagnosis and the Veteran's service.  
See Wells v. Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting 
that the Board has no obligation to obtain a medical opinion 
when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Upper Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an upper 
back disorder.  The Board does note that on his April 1965 
report of medical history, the Veteran reported that he had 
injured his back in a car accident and was hospitalized.  
Nonetheless, the Veteran's April 1965 entrance examination 
found his spine to be clinically normal.  Furthermore, the 
Veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of an upper back 
disorder.  In fact, the Veteran's March 1967 separation 
examination found his spine to be clinically normal, and on 
his March 1967 report of medical history, the Veteran denied 
having a history of recurrent back pain.  Moreover, the 
medical evidence of record does not show that the Veteran 
sought treatment for an upper back disorder immediately 
following his period of service or for many years thereafter.  
In fact, the first reference to an upper back disorder in the 
Veteran's treatment records is not until 1992, approximately 
15 years after the Veteran's separation from service.  
Therefore, the Board finds that an upper back disorder did 
not manifest in service or for many years thereafter.

With regard to the years-long evidentiary gap, in this case 
approximately 15 years, between active service and the 
earliest complaints of an upper back disorder, the Board 
notes that this absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran had 
an injury or disease in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many years between the period of active duty and the first 
symptoms of an upper back disorder is itself evidence which 
tends to show that such a disorder did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that an upper 
back disorder manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current upper back disorder to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current upper back disorder could be 
related.  See 38 C.F.R.  § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
Nor is there any competent medical evidence of record, which 
links any current disorder to a disease or injury in service.  

In this regard, the Board does observe that in his January 
2008 statement, the Veteran stated that in October 1965, he 
was knocked over onto his back during a punji stick training 
exercise by a colleague who was much larger than himself.  
The Veteran reiterated this statement at his July 2008 
hearing.  However, the Board finds it significant that the 
Veteran did not report the claimed incident to any of his 
treating physician's for many years while receiving treatment 
for his back.  Importantly though, the Veteran did report the 
car accident in the 1960's to his treating physician in a 
February 1992 treatment note.  Because these records were 
generated with a view towards ascertaining the Veteran's 
then-state of physical fitness, they are akin to statements 
of diagnosis and treatment and are of increased probative 
value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also Mueller 
and Kirkpatrick: FEDERAL EVIDENCE, vol. 4, § 8:75, pp. 660-61 
(3d ed. 2007) (Federal Rule 803(4) expands the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rationale that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Therefore, the Board affords more probative weight to what 
amounts to the lack of medical evidence documenting a 
service-related upper back disorder than to the Veteran's 
current statements made in connection with his claim.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).

Thus, the only evidence linking the Veteran's upper back 
disorder to his service is his own lay contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's statements that he has experienced back pain during 
and after service, the Board acknowledges that he is 
competent to testify what he experienced, i.e. he is 
competent to testify that he fell on his back during service 
and experienced pain as a result.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (finding Veteran competent to 
testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).

However, while the Veteran can testify to experiencing upper 
back pain, the Veteran, as a lay person, is not competent to 
testify that his current upper back disorder was caused by 
the claimed incident during service.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  There is no indication in 
the record that the Veteran is a physician or other health 
care professional.  Therefore, as a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.

In summary, the record contains no competent medical evidence 
linking the Veteran's current upper back disorder to his 
military service.  Thus, after considering all the evidence 
under the laws and regulations set forth above, the Board 
concludes that the Veteran is not entitled to service 
connection for an upper back disorder, because the competent 
medical evidence does not reveal a nexus to the claimed in-
service event and the Veteran's subsequent upper back 
problems.  Absent such a nexus, service connection may not be 
granted.  38 C.F.R. § 3.303.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for an upper back disorder.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Accordingly, the Board concludes that service connection for 
an upper back disorder is not warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supplement 2008); 38 C.F.R. §§ 3.102, 
3.303.

II.  Bilateral Hearing Loss 

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R.  
§§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (2008).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for bilateral 
hearing loss.  The record clearly demonstrates that the 
Veteran currently has bilateral hearing loss by VA standards.  
In fact, the January 2008 VA audiological examiner rendered a 
diagnosis of mild sloping to profound high frequency 
sensorineural hearing loss in both ears.  The January 2008 
audiometric test results met the requirements of a current 
hearing loss disability for the purposes of service 
connection.  See 38 C.F.R. § 3.385.  Thus, the remaining 
questions pertaining to service connection are whether the 
Veteran incurred an injury or disease during his period of 
service and whether his current disability is related to such 
injury or disease.

With regard to whether the Veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  The Veteran's April 
1965 enlistment examination included an audiological 
evaluation, which found his puretone thresholds, in decibels, 
to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0(10)
0 (10)
0 (5)
LEFT
0 (15)
-5 (5)
0 (10)
5 (15)
5 (10)

NOTE: Prior to November 1967, audiometric results generally 
were reported by the service department in standards set 
forth by the American Standards Association (ASA).  Those are 
the figures on the left of each column and are not in 
parentheses.  Generally speaking, since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

An audiological evaluation was also performed as a part of 
the Veteran's March 1967 separation examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The results of the Veteran's March 1967 audiological 
examination do not meet VA standards for hearing loss 
pursuant to 38 C.F.R. § 3.385.  Nevertheless, the Board notes 
that the absence of in-service evidence of a hearing 
disability during service (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385) is not always fatal to a service 
connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting the 
regulatory requirements for a current hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service 
(as opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has argued that he was subject to noise exposure 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  In this 
regard, the Veteran testified at his July 2008 hearing that 
his first military occupational specialty (MOS) was as a tank 
gunner, which involved loading and firing shells, and that he 
was not provided with hearing protection until December 1965.  
The Veteran is considered competent to relate a history of 
noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  
However, his DD-214 lists his military occupational specialty 
as a general supply specialist.  Nonetheless, the RO conceded 
that the Veteran was subject to noise exposure in its 
February 2008 rating decision that granted service connection 
for tinnitus.  Accordingly, the Board concludes that the 
Veteran was subject to noise exposure during service.

The final issue remaining is whether the Veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are two medical 
opinions associated with the claims file that pertain to the 
etiology of his bilateral hearing loss.  However, these 
medical opinions are conflicting.  In this regard, the 
Veteran was afforded a VA audiological examination in January 
2008 to determine the etiology of his bilateral hearing loss.  
The January 2008 VA audiologist reviewed the Veteran's claims 
file and noted that the Veteran's hearing was within normal 
limits upon separation from the service.  Accordingly, he 
concluded that the Veteran's current hearing loss was not 
likely precipitated by military noise exposure.  However, the 
examiner did note that the Veteran's separation examination 
did not show a hearing loss at 6000 Hz in either ear, 
although his entrance examination did.  In addition, the same 
examiner concluded that the Veteran's tinnitus was as likely 
as not related to noise exposure during service.  As such, it 
appears that the January 2008 VA examiner based his opinion, 
in part, on the absence of in-service findings.  However, the 
Board again notes that the absence of in-service evidence of 
a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).

On the other hand, the Veteran submitted a private medical 
opinion dated in July 2008 in which the Veteran's long-term 
physician stated that he reviewed the Veteran's records, 
performed a hearing test, and did a neurological examination.  
The private physician diagnosed the Veteran with severe high 
frequency hearing loss, right much greater than left.  The 
private physician explained that this type of hearing loss is 
the type that is classically seen with noise exposure.  In 
this regard, he continued that the Veteran had a great deal 
of noise exposure while in the military.  Thus, the private 
physician concluded that the Veteran's hearing loss was at 
least as likely to be related to this noise exposure.  He 
noted that the Veteran also had intermittent tinnitus, which 
was more than likely related to the noise exposure as well.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such 
assessments extend to medical evidence.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

In this regard, the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  In this case, 
the Board observes that neither the January 2008 VA opinion 
nor the July 2008 private medical opinion contain a thorough 
reasoning for their respective conclusions.  Although the 
January 2008 VA examiner reviewed the Veteran's claims file, 
he did not distinguish why the Veteran's tinnitus was at 
least as likely as not related to noise exposure during 
military service, but not his hearing loss.  On the other 
hand, the July 2008 private physician was not an audiologist.  
However, based on a review of the Veteran's records, he did 
state why in his opinion, the Veteran's current bilateral 
hearing loss was related to military service, namely that the 
type and degree of hearing loss experienced by the Veteran 
was consistent with noise induced hearing loss.

In this case, the Board concludes that there is no reason to 
conduct further development of the evidence because the Board 
finds that the January 2008 VA examiner's opinion and the 
July 2008 private physician's opinion are of approximately 
equal probative value and persuasiveness.  Because there is 
at least an approximate balance of positive and negative 
evidence regarding the issue at hand, the Board finds that 
the evidence raises at least a reasonable doubt as to whether 
the Veteran's current hearing loss was incurred in service.  
38 U.S.C.A.  
§ 5107(b); 38 C.F.R. § 3.102.

Moreover, the Board also notes that the Court has cautioned 
VA against seeking an additional medical opinion where 
favorable evidence in the record is unrefuted.  The Court 
specifically indicated that it would not be permissible to 
undertake further development if the purpose was to obtain 
evidence against an appellant's claim unless VA can provide a 
reason for conducting such development.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003).

Therefore, to the extent that there is any reasonable doubt 
as to the relationship of the Veteran's current bilateral 
hearing loss to his military service, that doubt will be 
resolved in the Veteran's favor.  Based on the evidence of 
record, the Board finds that the Veteran's current bilateral 
hearing loss is related to his military service.  
Accordingly, the Board concludes that service connection for 
bilateral hearing loss is warranted.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R.  
§§ 3.102, 3.303, 3.385 (2008).




ORDER

Entitlement to service connection for an upper back disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


